Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “top surface of the seal carrier is concave” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the attachment assembly is “configured to produce a force deflection curve that provides a clamping force on the tapered roller bearing while accommodating for a full range of manufacturing tolerances”.  The limitation is considered unlimited functional language. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. See MPEP §2173.05(g).
Claim 2 recites “the force deflection curve has a pretension force between 12,000 N to 18,000 N and displacement between .35 and 1.159 mm”. The limitation is also unlimited functional language. See above.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “while accommodating for a full range of manufacturing tolerances”. The term “full” is a relative term which renders the claim indefinite.  The term "full" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not know what specific numerical tolerances are covered by “a full range”.
Claim 6 recites “the plurality of mounting apertures”, “the central aperture”, and “the outer edge”.  There is a lack of antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fiebing U.S. 2002/0015643.
Re clm 1¸ Fiebing discloses a bearing attachment system comprising a pump product (Fig. 5, [0034]) having a roller bearing (see Fig. below), an attachment assembly connected to the pump product and including a seal carrier and cover plate (see Fig. below).
Figure 5 of Fiebing does not disclose the roller bearing is a tapered roller bearing.
Fiebing discloses rolling bearings used in pump products are preferably tapered roller bearings for the purpose of providing bearings which can absorb axial and radial forces ([0017]).
It would have been obvious to one of ordinary skill in the art to modify the bearing in Figure 5 of Fiebing with a tapered roller bearing for the purpose of providing bearings which can absorb axial and radial forces.
The limitation “the attachment assembly is configured to produce a force deflection curve that provides a clamping force on the tapered roller bearing while accommodating for a full range of manufacturing tolerances” does not imply any structure but rather a generic and nebulous effect created by the assembly.  Since the device of Fiebing discloses all the structure, the device also must be capable of providing the same function.


    PNG
    media_image1.png
    440
    592
    media_image1.png
    Greyscale

Re clm 2, since Fiebing discloses all the structure of the claims, the device must also be capable of providing a force deflection curve that has a pretension force between 12,000N to 18,000 N and displacement between .35 and 1.159 mm.
	Re clm 10, Fiebing further discuses a top surface of the seal carrier is concave (top surface could be considered a leftward direction in Fig. 5, thus concave could be circumferential O-ring groove).

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fiebing U.S. 2002/0015643 as applied to claim 1 above, and further in view of Bouzakis U.S. 6,409,390.
	Fiebing discloses all the claimed subject matter as described above.
	Re clm 3, Fiebing further discloses the cover plate has a central aperture (hole through which shaft 27 passes), a plurality of mounting apertures (shown by bolt heads above cover).
	Fiebing does not disclose a plurality of cut-outs, positioned between the central aperture and the plurality of mounting apertures.
	Bouzakis teaches a cover plate (96, Fig. 8C and 9A) comprising a plurality of mounting apertures (122) and a plurality of cut-outs (120), positioned between the central aperture and the plurality of mounting apertures for the purpose of allowing the bearing to self-align within the mount (col. 7: lines 21-22).
	It would have been obvious to one of ordinary skill in the art to modify the cover plate of Fiebing and provide a plurality of cut-outs, positioned between the central aperture and the plurality of mounting apertures for the purpose of allowing the bearing to self-align within the mount.
	Re clm 4, the improvement of Bouzakis further discloses the plurality of cut-outs are arcuate and concave (inner radial surface of 120 is both concave and arcuate) in relation to the mounting apertures.
	Re clm 5, the improvement of Bouzakis further discloses a plurality of radial slots that extend from the central aperture to the cut-out (Fig. 9A).
	Assuming Bouzakis does not disclose the specific arrangement:
If Bouzakis does not disclose a plurality of radial slots that extend from the central aperture to the cut-out, it would have been obvious to one of ordinary skill in the art to modify Bouzakis and provide any shape of cut-out to provide tabs, since it has been held that shape of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B).

Re clm 6, the improvement of Bouzakis further discloses a plurality of radial slots (Fig. 9A, 15 and 17) that extend from the central aperture toward the plurality of mounting apertures and terminate prior to the mounting apertures (slots extend radially outward toward apertures which are further radially outward, Fig. 17).
Re clm 7, the improvement of Bouzakis further discloses a plurality of radial slots (Fig. 17) in spaced relation extend partially from the central aperture toward the outer edge of the cover plate to form a plurality of fingers (206) between the plurality of radial slots.
Re clm 8, the improvement of Bouzakis further discloses the plurality of fingers each have a base (radially outer most part of 206, Fig. 17), a point (corners of 206), and side edges (along slots) that extend between the base and the point.
Re clm 9, the improvement of Bouzakis further discloses the cover plate has a ring (208, Fig. 17) with a plurality of spring elements (206) that extend inwardly from the ring and are adapted to bend and twist during deflection (tabs 206 are capable of deflecting both axially and perpendicular to the axial direction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishibashi U.S. 2017/0204911 discloses arcuate slots (45D, Fig. 9A). Einbock U.S. 2011/0220769 discloses concave plate elements (Fig. 7). Einbock WO 2010/069715 discloses arcuate slots (Fig. 3b and 3c). Sand U.S. 4,212,098 discloses spiral slots and fingers (on 38, Fig. 3). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656